UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM ESCALERA, JR.,

                                 Plaintiff,
                                                                  17-CV-4691 (CM)
                     -against-
                                                                        ORDER
 SAMARITAN VILLAGE MEN’S
 SHELTER, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff is proceeding in this matter pro se and in forma pauperis. On September 27,

2019, the Court directed Plaintiff to file an amended complaint within sixty days to address

deficiencies in his original pleading, and informed him that failure to comply would result in an

order dismissing the action for failure to state a claim. On September 30, 2019, Plaintiff filed a

motion requesting pro bono counsel. Because it is not clear that Plaintiff can state a viable claim,

the Court denied that motion without prejudice on November 12, 2019.

       Plaintiff has now written a letter to the Court objecting to the denial of his request for

counsel. (ECF Doc. 27.) The Court construes the letter as seeking reconsideration of the denial of

the motion for counsel. That application is denied. Plaintiff may, however, contact the NYLAG

Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free legal

clinic staffed by attorneys and paralegals that assists those who are representing themselves in

civil lawsuits in the Southern District of New York. A copy of a flyer with details of the clinic is

included in the information package.

       The Court grants Plaintiff an extension of time to comply with the September 27, 2019

order to amend. Plaintiff is directed to submit an amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended
Complaint,” and label the document with docket No 17-CV-4691 (CM). No summons will issue

at this time. If Plaintiff fails to comply within the time allowed, and he cannot show good cause

to excuse such failure, the complaint will be dismissed for failure to state a claim upon which

relief may be granted. No further extension of time will be granted.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       SO ORDERED.

 Dated:     December 18, 2019
            New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
